This appeal is from an order by which the probate of a certain will of Emma P. Coffin, deceased, was denied probate, and her intestacy decreed.
The following are the "grounds of decision" herein:
[1] (1) The findings of fact upon which the order in question was based are supported by sufficient evidence.
[2] (2) It is asserted by respondent herein, and not denied by appellants, that at the time the contest herein was commenced certain minor legatees named in the will were not "residents of the county." Under the provisions of section 1312 of the Code of Civil Procedure, in force at the time the contest was instituted, as well as at the time of the hearing of the same, the order made by the trial court was not invalidated because of the fact that the minors in question were not served with process on the contest of the will.
[3] (3) The contest herein was as to the one will offered for probate; and the order or judgment by which it was decreed that the decedent "died intestate" was necessarily limited to the will which was contested.
The order or judgment is affirmed. The appeal from the order denying the motion for a new trial is dismissed.
Conrey, P.J., and York, J., concurred. *Page 575 
A petition for a rehearing of this cause was denied by the District Court of Appeal on August 27, 1930, and a petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on October 2, 1930.